272 So. 2d 278 (1972)
In re Elva Lee MASSEY
v.
STATE of Alabama.
Ex parte Elva Lee Massey.
SC 174.
Supreme Court of Alabama.
December 21, 1972.
Charles Tarter, Tarter & Wininger, Birmingham, for petitioner.
No brief for the State.
*279 HARWOOD, Justice.
Petition of Elva Lee Massey for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Massey v. State, 49 Ala.App., 272 So. 2d 271.
Writ denied.
HEFLIN, C. J., and MERRILL, MADDOX and FAULKNER, JJ., concur.